

116 HR 5709 IH: Climate Resilient Communities Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5709IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Neguse (for himself and Mr. Rooney of Florida) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Comptroller General to evaluate and issue a report on the structural and economic
			 impacts of climate resiliency at the Federal Emergency Management Agency,
			 including recommendations on how to improve the building codes and
			 standards that the Agency uses to prepare for climate change and address
			 resiliency in housing, public buildings, and infrastructure such as roads
			 and bridges.
	
 1.Short titleThis Act may be cited as the Climate Resilient Communities Act. 2.Climate resiliency report by GAO (a)In generalNot later than 1 year after the date of enactment of this Act and every 5 years thereafter, the Comptroller General shall evaluate and issue a report to Congress on the structural and economic impacts of climate resiliency at the Federal Emergency Management Agency (FEMA), including recommendations on how to improve the Agency’s use of building codes and standards to prepare for climate change and address resiliency in housing, public buildings, and infrastructure such as roads and bridges.
 (b)Report issuesThe report required under subsection (a) shall include the following: (1)Economic analysis of the benefits to considering and prioritizing resiliency when building new infrastructure.
 (2)Number of structures (buildings, roads, bridges) that were not destroyed because of pre-disaster mitigation planning, and the resultant cost savings.
 (3)Economic analysis of the benefits to considering and prioritizing resiliency when rebuilding after natural disasters.
 (4)Recommendations to improve the building codes and standards that FEMA uses to consider climate impacts and risks, including—
 (A)flooding; (B)wildfires;
 (C)hurricanes; (D)heat waves;
 (E)droughts; (F)rises in sea level; and
 (G)extreme weather. (5)Assessment of the building codes and standards that are currently being used by FEMA to make resiliency decisions, including recommendations for updates to such codes and standards.
				